DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  Change claim 1, line 22 from “elatic alloy material” to “elastic alloy material”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US 2008/0248439) in view of Goodman (US 2013/0040259).
Regarding claim 1, Griffith discloses an orthodontic archwire (archwire 100D-H, see figures 1D-H) comprising: 
a hookless loop portion (unloaded offset-loop springs 101D/102D) which includes: 
a winding portion (the legs 111D and 112D and joining portion 113D/legs 115D and 114D and joining 116D); 
a first drawn portion (portion of wire extending past the bending portion 133A having indicia 178 or portion of wire extending past the bending portion 132A having indicia 178) that is drawn in a first direction of tangential directions of the winding portion (see figure 1D-E); and 
a second drawn portion (portion of wire extending past the bending portion 134A having indicia 179 or portion of wire extending past the bending portion 131A having indicia 179) that is drawn in a second direction of the tangential directions of the winding portion that is substantially opposite to the first direction (see figure 1D-E); and
 a main line portion (extendable archwire 103/104 as seen in figures 1D-1H) that is continuously connected to the first drawn portion (off 133A) on a first axis center substantially same to an axis center of the first drawn portion  (see figure 1E, where the portion having the archwire indicia 178 has the same center axis as the archwire 103) and continuously connected to 
wherein the winding portion includes a tip end portion (intermediate joining portion 113D/116D). 
Griffith fails to disclose the winding portion is substantially tubular and is formed by winding a wire material three times or four times, wherein the winding portion reduces a horizontal force acting upon a tooth crown, and the archwire is formed of an elastic alloy material of nickel titanium.
However, Goodman teaches a winding portion (first spring-coil portion 401) having a substantially tubular shape (see figure 4) and is formed by winding a wire material three or four times (see figure 4 and par 36 which discloses the spring coil having coils 402, 404, 406, and 408, which is a total of 4 coils or 3 as recited) in an archwire (see par 36) for the purpose of providing a desired force to the tooth (par 36 and 6) for the purpose of uprighting the roots and placing them in a proper axial inclination, to commensurate normal function, favorable aesthetics and stability (par 3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify the winding portion to have a substantially tubular and is formed by winding a wire material three times or four times as disclosed by Goodman for the purpose of providing a desired force to the tooth and enabling up righting the roots and placing them in a proper axial inclination, to commensurate normal function, favorable aesthetics and stability.
The limitation wherein the winding portion reduces a horizontal force acting upon a tooth crown is considered a result of the winding as set forth in the claim, as Griffith and Goodman 
Goodman further teaches the archwire (118) is formed of an elastic alloy material of nickel titanium (par 29 discloses the use of nitinol) in an orthodontic torqueing spring.
As such it would have been an obvious one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Griffith to have the archwire be formed of an elastic alloy material of nickel titanium as set forth by Goodman, for the purpose of enabling flexibility during the fabrication and attachment of the archwire to the dental appliance. 
The limitations wherein, when the archwire is fitted on teeth on a side of the upper jaw, the tip end portion is directed upwards, and wherein, when the archwire is fitted on teeth on a side of the lower jaw, the tip end portion is directed downwards are considered intended use of the claimed invention. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Griffith, in view of which is capable of being used as claimed if one so desires to do so (in view of figure 5A which shows the attachment of a similar orthodontic wire with the windings facing towards the gums).
Regarding claim 2, Griffith/Goodman discloses the claimed invention as set forth above in claim 1. The embodiments of figures 1D-F of Griffith and figure 4 of Goodman both disclose the winding portion is formed by winding a predetermined position of the main line portion.
Regarding claim 3, Griffith discloses the main line portion (103/104) includes a curved portion (103 is curved as seen in figures 1D-F) and a linear portion (adjustment portions 120A and 121A), wherein the curved portion is substantially curved and corresponds to front teeth on a side of a tongue (see figure 1D-F and 5/5A, where the curved portion is adjacent to the front teeth and can be placed on the lingual side as stated in par 100) and wherein the curved portion is continuously connected to the first drawn portion (see figure 1D-E, where the curved portion connects to the first drawn portion which has the notches 178), and wherein the linear portion (120A and 121A) is substantially linear and corresponds to molars on the side of the tongue (see par 97 where the ends 120/121 are disclosed as adjacent to the molars as seen in figure 5/5A) and wherein the linear portion is continuously connected to the second drawn portion (the portion having the notches 179), and wherein the winding portion is located on the main line portion and corresponds to a gap portion formed by removal of a tooth (where the limitation is interpreted as intended use which is achievable by the invention , in view of the disclosure of par 93-94 which states the loop spring being placed within a gap).

Regarding claim 5, Griffith further discloses the main line portion (103) has a predetermined angle in a side view from the linear portion (104) toward the curved portion with respect to a virtual occlusal plane (see figure 1D, where the curved portion and extended linear portion create an angle between two points chosen along the path of the archwire).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772